To compel respondent to re-convene and assess a tax for cleaning out a drain.
Denied December 7, 1897.
The contract had been let, but no work had been done thereon. In his notice, the commissioner advertised that the job would be let by sections.
*1708The answer set .forth, that the job had been let as an entirety; that responsible parties were present at the time and place appointed for the letting of the contract, but that the commissioner refused to receive bids for sections; that the petition for the drain, asks for the cleaning out of the drain, while the contract provides for deepening and widening, and, in some places, changing the route of the drain. The return also alleged fraud in the letting of the’contract.
Held, that respondent’s return must be taken as true.